Citation Nr: 1745952	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to bilateral lower extremity radiculopathy, to include as due to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that proceeding has been associated with the claims file.

During the course of the appeal, in a July 2016 rating decision, the RO granted TDIU, effective from February 1, 2012.  Therefore, the claim is no longer on appeal.

This case was previously remanded by the Board in December 2015 for further development which development was completed to the extent possible and the case has been returned to the Board for appellate review.

The issues of entitlement to increased ratings for service connected psychiatric disorder and low back disorder have been raised by the record during the April 2015 Board hearing and were referred to the Agency of Original Jurisdiction (AOJ) in an August 2015 Board Remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Resolving the benefit of reasonable doubt in favor of the Veteran, the evidence is in relative equipoise as to whether the Veteran has bilateral radiculopathy associated with her service-connected lumbar spine disability.
CONCLUSION OF LAW

The Veteran's bilateral lower extremity radiculopathy, is proximately due to or the result of her service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that she has pain and numbness going down her legs that is related to her service-connected lumbar spine disability.  See September 2011 Third Party Correspondence and April 2015 Hearing Transcript.

First, during the appeal period, the Veteran has a current disability.  See January 2012 VA Examination Report.  The Board acknowledges that nerve conduction studies have been repeatedly negative for objective findings of bilateral lower extremity radiculopathy.  However, the October 2015 acknowledges this fact, but specifically concluded that her lower extremity symptoms could still be related to her L5-S1 disc protrusion.  The October 2015 VA examiner opined that the Veteran the Veteran's bulging disc at L5-S1 was likely the cause of her bilateral lower extremity symptoms and this bulging disc was a progression of her service-connected lumbosacral strain.

The Board acknowledges that the January 2012 VA examiner opined that the Veteran's bilateral lower extremity radiculopathy was less likely as not proximately due or the result of the service-connected musculoligamentous strain of the lumber spine.  However, the January 2012 VA examiner also opined that her bilateral lower extremity radiculopathy was at least as likely as not related to the current degenerative disc disease of lumbar spine (MRI findings: Degenerative disc and endplate changes at T11-T12. Minimal annular bulge at L5-Sl) and acknowledged that there was a mild annular bulge at L5-S1 which may contribute to the Veteran's lower extremity numbness.  As subsequently explained by the October 2015 VA examiner, this L5-S1 bulging disc was a progression of her service-connected lumbosacral strain.  The Board finds the October 2015 VA examiner competent and credible, and affords probative weight. 

The Board finds that the objective evidence of record is in relative equipoise as to whether the Veteran's bilateral lower extremity radiculopathy is proximately due to or the result of her service-connected lumbar spine disability.  Thus, in affording the Veteran the benefit of reasonable doubt, service connection for bilateral lower extremity radiculopathy is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral lower extremity radiculopathy is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


